Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:  the word “device” is missing at the very end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 7, 10, 15, 19 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection for lack of written description must be made.  Furthermore, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01(I), emphasis original).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20200260287 to Hendel.
Regarding Claims 1, 9 and 17, Hendel teaches a method, a computer program product, and a computer system for providing a notification of an unexpected pattern associated with a smart device, the method comprising:
one or more processors detecting information from one or more additional devices within a detectable vicinity of a first smart device; 
one or more processors identifying the one or more additional devices by analyzing the information detected from the one or more additional devices; 
one or more processors accessing contextual information corresponding to the first smart device ([0057], subject device stores information about various smart devices in the home); 
one or more processors determining expected patterns corresponding to the first smart device, based on compiling combinations of additional devices in the detectable vicinity of the ([0058], In addition to monitoring the node, the subject device determines a status for the subject device and depending on or in response to the status determined for each node, the subject device activates a policy at 170 and implements appropriate security measures at 190), ; and 
responsive to determining inconsistency between the expected patterns corresponding to the first smart device over the predetermined timeframe, and the information detected from the one or more additional devices within a current detectable vicinity of the first smart device in combination with current contextual information corresponding to the current detectable vicinity of the first smart device, one or more processors generating a notification indicating an unexpected pattern of the first smart ([0061-0064], security measures are put in place in the smart device based on node location and which node is moving away from others to determine if the device is safe, lost, safe but lost, stolen, airplane, or silenced) 
.

Regarding Claims 2 and 10, Hendel teaches the method and computer program of claims 1 and 9, wherein determining expected patterns corresponding to the first smart device, further comprises:
one or more processors identifying known devices in the detectable vicinity of the first smart device and known contextual information corresponding to the detectable vicinity of the first smart device by supervised machine learning [0009].

Regarding Claims 3 and 11, Hendel teaches the method and computer program of claims 1 and 9, wherein the contextual information includes one or a combination selected from a group of: 
(abstract), date [0121], time, day of the week, and altitude corresponding to the first smart device.

Regarding Claims 4 and 12, Hendel teaches the method and computer program of claims 3 and 11, wherein the contextual information corresponding to the first smart device includes information from scheduling activity functions of the first smart device ([0144], when implemented in a vehicle fleet, a fleet schedule may be contextual information).

Regarding Claims 5 and 13, Hendel teaches the method and computer program of claims 1 and 9, wherein the unexpected patterns are based on determining devices in the detectable vicinity of the first smart device and the contextual information corresponding to the detectable vicinity of the first smart device indicate the first smart device is lost or stolen [0011].

Regarding Claims 6 and 14, Hendel teaches the method and computer program of claims 1 and 9, wherein the combination of detected devices within the detectable vicinity of the smart device and the contextual information associated with the first smart device defines an environment of the first smart device [0057], the contextual information defines the device owner’s home).

Regarding Claims 7, 15 and 19, Hendel teaches the method, computer program and system of claims 1, 9 and 17, wherein determining expected patterns corresponding to the first smart device that are based on compiling, over a predetermined timeframe, combinations of detected additional devices in the detectable vicinity of the first smart device, and the contextual information corresponding to the detectable vicinity of the first smart device, includes applying supervised learning techniques to a neural ([0131], contextual information such as responsiveness profiles may be handled by deep neural network).

Regarding Claims 8, 16 and 20, Hendel teaches the method, computer program and system of claims 7, 15 and 19 wherein the neural network model is based on one or a combination of a multi-layer perceptron (MLP) and a Long/Short Term Memory (LSTM) recurrent neural network model (these are the basic types of neural networks; the one described in [0131] must be one of these).

Regarding Claim 18, Hendel teaches the computer system of claim 17, wherein the contextual information includes one or a combination selected from a group of: 
location, date, time, day of the week, and altitude corresponding to the first smart device, and wherein the contextual information corresponding to the first smart device includes information from scheduling activity functions of the first smart device, and wherein the unexpected patterns are based on program instructions to determine devices in the detectable vicinity of the first smart device and the contextual information corresponding to the detectable vicinity of the first smart device indicate the first smart device is lost or stolen (see above).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812